UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7342



RASHAAD M. FLOYD, a/k/a Christopher Woods,

                                                Plaintiff - Appellant,

             versus


COMMONWEALTH OF VIRGINIA,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00458-MHL)


Submitted:    January 18, 2007               Decided: January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashaad M. Floyd, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rashaad Maleke Floyd, a state prisoner, seeks to appeal

the magistrate judge’s order1 denying his motion to reconsider the

denial of his 28 U.S.C. § 2254 (2000) petition.2   The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Reid v.

Angelone, 369 F.3d 363, 371 (4th Cir. 2004); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Floyd has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED

     1
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000) and Fed. R. Civ. P.
73.
     2
      To the extent Floyd seeks to appeal the district court’s
order denying relief on his § 2254 petition, we dismiss the appeal
for lack of jurisdiction because the notice of appeal was not
timely filed.

                                 - 2 -